  Case 3:20-cv-00432-BJD-PDB Document 9 Filed 09/14/20 Page 1 of 2 PageID 34



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

                              CASE NO. 3:20-cv-00432-BJD-PDB

 PHYLLIS N. WILLIAMS-YOUNG,

        Plaintiff,


 SEQUIUM ASSET SOLUTIONS, LLC,

        Defendant.
                                                /

                          NOTICE OF VOLUNTARY DISMISSAL

       NOW COMES the Plaintiff, PHYLLIS N. WILLIAMS-YOUNG, and pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i), hereby dismissing her claims against Defendant, SEQUIUM ASSET

SOLUTIONS, LLC, with prejudice, with all parties to bear their own attorney’s fees and cost.


Dated: September 14, 2020                   Respectfully submitted,

                                            PHYLLIS N. WILLIAMS-YOUNG

                                            /s/ Alexander J. Taylor
                                            Alexander J. Taylor
                                            Florida Bar No. 1013947
                                            Counsel for Plaintiff
                                            Sulaiman Law Group, LTD.
                                            2500 S. Highland Ave., Ste. 200
                                            Lombard, Illinois 60148
                                            Phone: (630) 575-8181
                                            ataylor@sulaimanlaw.com




                                                3
  Case 3:20-cv-00432-BJD-PDB Document 9 Filed 09/14/20 Page 2 of 2 PageID 35



                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I electronically filed the foregoing with the
Clerk of the Court for the Middle District of Florida by using the CM/ECF system.


                                                                     Respectfully submitted,
                                                                     /s/ Alexander J. Taylor
                                                                     Alexander J. Taylor, Esq.




                                                  3
